Citation Nr: 1026003	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  99-22 231	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability due to service connected disability.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to January 
1961.

This matter has a lengthy procedural history, beginning with a 
November 1999 rating decision.  In tandem with a claim for 
entitlement to an increased initial disability rating for 
asbestos-related lung disease, it has been the subject of two 
Remand Orders of the United States Court of Appeals for Veterans 
Claims (Court) and multiple Board remands.  Most recently, the 
Board granted a disability rating of 60 percent for the Veteran's 
service-connected lung disease and remanded the appeal for a 
total disability rating based upon individual unemployability in 
April 2009 for additional procedural development.  Such 
development having been accomplished, the appeal is once again 
before the Board for further appellate consideration. 

The Veteran's attorney submitted a motion for extension of time 
to file new evidence in March 2010.  The motion was granted in a 
ruling dated the same month.  The attorney submitted additional 
evidence consisting of a statement from the Veteran and a copy of 
the Veteran's historical Social Security statement of earnings.  
The attorney waived initial RO review of the Veteran's statement, 
but not of the Social Security statement.  In light of the 
evidence from the Social Security Administration which was 
already of record and already considered by the RO, the Board 
finds that the earnings statement is irrelevant to the matter 
under consideration.  The earnings history does not pertain to 
the Veteran's disability status.  To the extent that it is 
submitted to demonstrate that the Veteran is actually not 
working, it is merely duplicative of other evidence in the file 
and already considered by the RO.  Thus, the Board will exclude 
this document from consideration for purposes of this decision 
and we hold that no prejudice will accrue to the Veteran by such 
exclusion.


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for asbestos-
related lung disease, rated as 60 percent disabling.  

2.  The Veteran's employment background includes employment in 
automotive repair and as a foreman in a mill.  His educational 
background includes two years of high school and subsequent 
technical training in diesel engines, truck repair, and heavy 
equipment.

3.  The medical evidence shows the Veteran can sustain at least 
sedentary work on a full-time basis.

4.  The Veteran's service-connected disability alone does not 
render him unable to obtain or retain employment.


CONCLUSION OF LAW

A total disability rating for compensation based upon individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
Review of the claims file shows that the Veteran was informed of 
these elements with regard to his claim in a letter of August 
2003, prior to the most recent adjudications of his claim.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, the Veteran was provided 
with such information in a March 2006 letter.

The Veteran's VA medical records, private medical records, Social 
Security records, and VA medical examinations have been obtained 
in support of the Veteran's claim.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are adequate, as they 
were predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination, and 
provide medical information needed to address the rating criteria 
relevant to this case.  Additionally, the Veteran, himself, has 
submitted copies of relevant documents.  He and his 
representative have presented relevant written argument in 
support of his claims.  We are satisfied that all relevant and 
obtainable evidence pertaining to the issues decided herein has 
been obtained.  All relevant records and contentions have been 
carefully reviewed.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist.  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
Alternatively, a total disability rating for compensation based 
on unemployability may be assigned to a veteran who is unable to 
secure and follow a substantially gainful occupation by reason of 
his/her service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in making a 
determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, neither 
his nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose.  

Initially, the Board notes that the Veteran is actually 
unemployed, as he reports he has not worked since 1997, when he 
retired on account of his reduced breathing capacity.  His 
employment background includes employment in automotive repair 
and as a foreman in a mill.  His self-reported educational 
background includes two years of high school and subsequent 
technical training in diesel engines, truck repair, and heavy 
equipment.  In a February 2010 statement, the Veteran asserts 
that because he only has a 10-grade education, he is unqualified 
for any desk jobs.

The Veteran has been awarded service connection for asbestos-
related lung disease, rated as 60 percent disabling.  This is his 
sole service-connected disability  As such, he meets the 
threshold schedular criteria for an award of a total disability 
rating based upon individual unemployability.  As noted above, a 
high rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
find employment.  Van Hoose.  Thus, the Board must determine 
whether the Veteran is precluded from obtaining and retaining 
gainful employment solely due to his service-connected 
disability.

In support of his claim, the Veteran asserts that the Social 
Security Administration has recognized his unemployability due to 
asbestos-related lung disease since October 2000.  As noted 
above, VA has obtained his Social Security records in support of 
this claim.  Careful review of the administrative decision which 
granted Social Security disability benefits reveals that that 
agency found the Veteran was actually capable of performing work 
activity at the light exertional level, but that the Veteran's 
educational achievements and work experience, in conjunction with 
his age, practically precluded him from obtaining work of this 
nature in the national economy at that time.  Because the 
veteran's previous experience involved only jobs requiring more 
than light exertion, the Social Security Administration found 
that the Veteran's asbestos-related lung disease in fact 
precluded the Veteran from employability.  

In reaching our decision, the VA is governed by different laws, 
regulations, and standards than the Social Security 
Administration.  In particular, VA is prohibited from considering 
the Veteran's age in adjudicating claims for a total disability 
rating based upon individual unemployability due to service 
connected disability.  38 C.F.R. § 4.19.  Additionally, the VA is 
charged with reviewing the Veteran's service-connected disability 
status, rather than the more global review of non-disability 
employment factors such as the state of the national economy.  As 
noted above, the pertinent question under the VA disability 
structure is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
veteran can find employment.  Van Hoose.  Thus, VA cannot 
consider the Veteran's actual employment prospects, or his age in 
reaching our determination as to his individual unemployability.

In applying the law to the facts of this case, then, the Board 
finds that the Veteran is not rendered unemployable due to his 
service-connected lung disease.  Rather, we note the conclusion 
of the vocational experts at the Social Security Administration 
that the Veteran is capable of performing work activity at the 
light exertional or sedentary level.  We note as well the more 
recent opinion rendered by a VA pulmonary examiner in July 2008, 
that "the Veteran can sustain at least sedentary work on a full-
time basis, with avoidance of toxic fumes."  The examiner 
further explained that the Veteran's "asbestos-related pulmonary 
disease should not affect the Veteran's reliability, 
productivity, ability to concentrate and follow instructions, and 
ability to interact with his co-workers and supervisors, while 
working at a sedentary level."  The medical evidence of record, 
including his VA medical records and the records obtained by the 
Social Security Administration only supports these conclusions.  

In sum, the preponderance of the evidence is against the 
Veteran's claim for a total disability rating based upon 
individual unemployability due to service connected disability.  
The appeal is denied.





	Continued on next page




ORDER

A total disability rating based upon individual unemployability 
due to service connected disability is denied.





____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


